Case 1:20-cv-06281-RBK-AMD Document 11 Filed 05/27/20 Page 1 of 3 PageID: 187




                                                                          New Jersey  New York  Florida  Colorado
 Ronald D. Coleman, Member
 Admitted in New Jersey and New York
                                                                                               3 Becker Farm Road
 rcoleman@lawfirm.ms                                                                    Roseland, New Jersey 07068
 973.295.3654 Direct                                                                            973.736.4600 Main
                                                                                                  973.325.7467 Fax

                                                                           1270 Avenue of the Americas – Suite 1818
                                                                                        New York, New York 10020
                                                                                                212.776.1834 Main
                                                                                                  www.lawfirm.ms


                                                May 27, 2020

BY ECF


Hon. Robert B. Kugler, U.S.D.J.
United States District Court
Mitchell H. Cohen Building
4th & Cooper Streets
Camden, NJ 08101

                              Re: Dwelling Place Network, et al. v. Philip D. Murphy, et al.
                                  Civil Action No. 1:20-cv-6281-RBK-AMD

Dear Judge Kugler:

         We represent plaintiffs in the referenced matter and write in response to what appears to
be a letter motion by the Attorney General of New Jersey (“the State”) on behalf of the defendants
in this matter requesting a stay in this matter in favor of the resolution of a motion to consolidate
this case with Rev. Kevin Robinson & Rabbi Yisrael A. Knopfler v. Philip D. Murphy & Col.
Patrick J. Callahan, Civil Action No. 2:20-cv-5420-CCC-ESK before Judge Cecchi in Newark.
Plaintiffs oppose the request, for the reasons set forth below.

        As a preliminary matter, the “request” by defendants for a stay can only be construed as a
motion, and all motions are subject to the requirements of L.Civ.R. 7.1for the form of moving
papers and briefs and the timing thereof. Defendants’ letter submission does not comply with
virtually any of these provisions, which by the Rule’s own terms apply to “all motions, regardless
of their complexity and the relief sought.”

         Substantively, defendants’ motion to stay also fails to forth a valid basis for the relief they
seek. As a general rule, a party seeking a stay “must demonstrate a clear case of hardship or
inequity . . .” Hertz Corp. v. The Gator Corp., 250 F. Supp. 2d 421, 424–25 (D.N.J. 2003). As this
Court explained further in Herts Corp., “When a party asks the Court to stay a motion for pendente
lite relief, however, the potential that a stay may render the party seeking that relief incapable of
 Case 1:20-cv-06281-RBK-AMD Document 11 Filed 05/27/20 Page 2 of 3 PageID: 188
Hon. Robert B. Kugler, U.S.D.J.
May 27, 2020
Page 2 of 2



  obtaining relief tempers the Court's discretion in issuing the stay in the first place.” The Court
  then went on to quote Rolo v. General Development Corp., 949 F.2d 695, 703–04 (3d Cir.1991):

                 If a district court decides to stay proceedings for an indeterminate period
                 and a party has competent and specific evidence tending to show that it will
                 be unable to secure effective relief when the stay is terminated, the party in
                 such jeopardy, in the absence of extraordinary circumstances, is entitled to
                 have a motion for pendente lite relief considered on its merits.

          Defendants have not made a showing of “extraordinary circumstances” justifying an
  indefinite delay of plaintiffs’ pending motion for preliminary relief. Certainly, the question of
  consolidation is not, as the defendants suggest, merely ministerial. “The mere existence of
  common issues … does not require consolidation,” Liberty Lincoln Mercury, Inc. v.Ford
  Marketing Corp., 149 F.R.D. 65, 80-81 (D.N.J. 1993) (citations omitted). The premise of
  defendants’ motion to stay is that Judge Cecchi will grant their motion to consolidate, but there
  appear to be valid reasons for the Robinson plaintiffs as well as for our clients to oppose
  consolidation on the merits before Judge Cecchi. All affected parties should have the opportunity
  to fully brief and be heard on the serious matter of consolidation.

          Yet both the stay requested, and consolidation, would cause undue and indeterminate delay
  in this matter, which this Court has already found was appropriate for expedited resolution under
  Local Rule 65.1. “It is within a district court's broad discretion to deny a motion to consolidate if
  it would cause delay in one of the cases . . .” Borough of Olyphant v. PPL Corp., 153 F. App’x 80,
  82 (3d Cir. 2005). Here the stay requested and adjudication of the motion to consolidate would
  actually delay both cases. While defendants have requested that Judge Cecchi rule on their motion
  on short notice, there is no briefing schedule for in place for that motion. That schedule, when set
  by Judge Cecchi, cannot be so short as to deprive the plaintiffs in Robinson the opportunity to
  oppose it, and as a matter of equity must consider as well that the Robinson plaintiffs are preparing
  their reply submissions regarding their injunction motion, which are due on June 1.

          In contrast, again, this Court ruled in its order to show cause of May 26, 2020 that plaintiffs
  “have provided sufficient reasons why the Court should employ an expedited procedure under
  Local Rule 65.1.” This ruling stands on well-established law favoring prompt preliminary relief
  for parties making a prima facie showing of irreparable harm by deprivation of their constitutional
  rights. Defendants have provided neither legal nor factual grounds in this Court for revisiting that
  ruling, much less for inserting what might be untold weeks of delay into the proceedings. This
  Court is on track to rule promptly on the urgent constitutional deprivations before it, and we
  respectfully submit that there is no proper basis to disturb that procedural posture.
 Case 1:20-cv-06281-RBK-AMD Document 11 Filed 05/27/20 Page 3 of 3 PageID: 189
Hon. Robert B. Kugler, U.S.D.J.
May 27, 2020
Page 2 of 2



         For these reasons, defendants oppose the request by defendants for an indefinite stay of
  proceedings.

                                             Respectfully submitted,



                                             Ronald D. Coleman
